Citation Nr: 0432678	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for burn scar 
of the left thigh.

2.  Entitlement to a compensable rating for laceration scar 
of the right thigh.

3.  Entitlement to a rating in excess of 10 percent for burn 
scars, tender, right forearm and hand.

4.  Entitlement to a rating in excess of 10 percent for burn 
scars, tender, left forearm and hand.

5.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of left (non-dominant) ulna fracture 
with ulnar nerve transposition.

6.  Entitlement to a compensable initial evaluation for 
bilateral defective hearing.

7.  Entitlement to a compensable rating for residuals of left 
zygomatic fracture.

8.  Entitlement to special monthly compensation for loss of 
use of the left hand.


9.  Entitlement to an effective date prior to December 4, 
1995 for an award of total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

10.  Whether there was clear and unmistakable error (CUE) in 
a December 22, 1969 rating decision which assigned a 10 
percent evaluation for burn scars of the forearms and fingers 
and left thigh, but failed to assign separate, compensable 
ratings for burn scarring on each upper extremity and each 
lower extremity separately.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to July 
1969.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from March 1997 and June 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The Board 
remanded the claims in May 2001.  The appeal now returns to 
the Board for appellate review.

During the pendency of this appeal, service connection for 
left ear hearing loss was granted.  The veteran had already 
perfected appeal as to the initial evaluation assigned for 
right ear hearing loss, and the Board's May 2001 remand noted 
that evaluation of right ear hearing loss was inextricably 
intertwined with a determination as to left ear hearing loss.  
In the January 2003 rating decision which granted service 
connection for left ear hearing loss, the veteran was advised 
that left ear hearing loss would be jointly evaluated with 
previously service-connected right ear hearing loss, and that 
rating decision assigned a noncompensable evaluation for 
bilateral hearing loss.  Therefore, the issue now before the 
Board for appellate review is a claim for a compensable 
initial evaluation for service-connected hearing loss, 
bilateral.

In a rating decision issued in May 2003, the RO awarded TDIU, 
effective December 4, 1995.  The veteran disagreed with the 
effective date assigned for the grant of TDIU in November 
2003, and, after the RO issued a January 2004 statement of 
the case (SOC), the veteran's substantive appeal was timely 
received in February 2004.  This issue is now before the 
Board for appellate review.

In the substantive appeal submitted in February 2004 the 
veteran raised a claim of entitlement to compensation for 
loss of teeth/dental, and for compensation from 1969 to the 
present for loss of use of his left arm and hand, for PTSD, 
for bilateral hearing loss, and for burn scars of the legs 
and arms.  It appears that the veteran has raised these 
contentions before the Board for the first time.  The 
veteran's contentions are REFERRED to the RO for any 
necessary action.

The record before the Board suggests that the veteran did not 
intend to limit his claims for service connection and for 
increased evaluations as to left and right arm disability to 
disabilities affecting the skin and left hand.  The veteran 
has, in several statements, including most recently in a 
February 2004 statement, contended, for example, that a burn 
scar at his right wrist was tender and painful and limited 
motion of the right wrist.  The appeal before the Board does 
not address loss of motion of either the left or right 
shoulder or the left or right elbow.  It is not clear whether 
the veteran intended to raise a claim that left or right 
shoulder or elbow motion impairment was service connected.  
The evidence of loss of motion of those joints is REFERRED 
for clarification with the veteran as to whether he intended 
to seek service connection for those impairments.  If so, the 
status of those contentions should be clarified.  

A videoconference hearing was conducted by the undersigned 
Veterans Law Judge in May 2000.  In his February 2004 
substantive appeal, the veteran also requested a hearing 
before the Board at the local regional office (Travel Board 
hearing).  Later that month, in February 2004, the veteran 
requested that a hearing before the Board be conducted in 
Washington, D.C.  However, by a statement submitted in August 
2004, the veteran withdrew his request for a hearing before 
the Board, and specifically stated that he wanted his appeal 
decided based on the medical evidence associated with the 
record.  The veteran's withdrawal of his request for another 
hearing before the Board is valid, and appellate review may 
proceed.  

As directed in the Board's May 2001 Remand, the RO 
adjudicated the veteran's claim that there was clear and 
unmistakable error (CUE) in a December 1969 rating decision 
which assigned a 10 percent evaluation for the veteran's burn 
scars of both forearms and hands and of the left leg.  
Following the denial of this claim, the veteran submitted 
additional statements which reflect that he disagreed with 
that determination.  The Board is unable to find that a SOC 
has been issued regarding this claim.  As the veteran has 
disagreed with the denial, he is entitled to a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Therefore, this issue must be remanded.

The claim of entitlement to a compensable initial evaluation 
for a burn scar, left thigh, for a compensable rating for a 
laceration scar, right thigh, and for evaluations in excess 
of 10 percent for burn scars, tender, right forearm and hand, 
and in excess of 10 percent for burn scars, tender, left 
forearm and hand, including claims of CUE in the 1969 
adjudication which assigned the initial evaluation for those 
disabilities, and as including a claim for a compensable 
evaluation for scattered burn scars, left thigh, left calf, 
scars of the right forearm, right hand, left forearm, left 
hand, and any other scar for which a separate, compensable 
evaluation has not been assigned, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all identified evidence relevant to the 
claims has been obtained.

2.  The veteran's postoperative residuals of left ulna 
fracture with ulnar nerve transposition are manifested by 
loss of approximately 80 percent of the use of the left hand.  

3.  The veteran manifests level VII hearing in the poorer ear 
and level I hearing in his better ear.

4.  The medical evidence establishes that there are no 
current symptoms or residuals of a fracture of the left 
zygoma.

5.  The preponderance of the medical evidence establishes 
that, although the veteran has lost approximately 80 percent 
of the use of his left hand, he retains more use of the hand 
than would be possible with a below-elbow prosthesis.

6.  The claim for TDIU which underlies this appeal was 
received by the RO on December 4, 1995, and no claim, formal 
or informal, for service connection for TDIU was open or 
pending at the time of the receipt of that claim. 


CONCLUSIONS OF LAW

1.  The criteria for an increased, 50 percent evaluation for 
postoperative residuals of left (non-dominant) ulna fracture 
with ulnar nerve transposition, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.124a, Diagnostic Codes 5212, 8514, 8516 (2003).

2.  The criteria for a compensable initial evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.85, Diagnostic Code 6100 (2003).

3.  The criteria for a compensable initial evaluation for 
residuals of a fracture of the left zygoma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.150, Diagnostic Code 9916 
(2003).

4.  The criteria for an award of special monthly compensation 
based on loss of use of the left hand have not been met.  38 
U.S.C.A. §§ 1114(k), 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.350, 4.63 (2003).

5.  No criterion for an effective date prior to December 4, 
1995, for an award of TDIU has been met.  38 U.S.C.A. §§ 
5110, 7105 (West 2002); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claims in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to those claims is addressed 
below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of these claims, which extend more than 
seven years, the veteran has been notified many times of the 
criteria needed to substantiate each of the claims at issue.  
Because the items of correspondence are so numerous, the 
Board will not recount in detail each notification the 
veteran has received.  However, the Board notes that the 
Board's July 1998 Remand advised the veteran of the evidence 
required to substantiate the claims remanded at that time.  
The Board's May 2001 Remand notified the veteran of the 
enactment of the VCAA, of the provisions of that act, and of 
the evidence required to substantiate his claims.  

The Board's Remand was followed by issuance of a letter in 
May 2002 by the RO.  That multi-page letter advised the 
veteran of the enactment of the VCAA, of the evidence 
required to substantiate claims generally, and the veteran 
has received specific statements and supplemental statements 
of the case as to the "downstream" issues of the effective 
dates assigned for some awards.  Most recently, in October 
2003, the RO issued a supplemental statement of the case 
(SSOC) which addressed eight of the nine issues on appeal, 
and a SOC issued in January 2004 addressed the last issue for 
which appeal was perfected, the veteran's claim for an 
effective date prior to December 4, 1995, for the award of 
TDIU.  The October 2003 SSOC and the January 2004 SOC each 
included the complete text of 38 C.F.R. § 3.159, as revised 
to implement the VCAA.

As the veteran himself notes in his statements, he has been 
afforded several VA examinations.  Voluminous clinical 
records have been obtained.  The veteran has not identified 
any additional private or VA clinical records which have not 
already been associated with the claims file.  

Although a year has not yet elapsed since the RO last advised 
the claimant of the complete text of 38 C.F.R. § 3.159, in 
January 2004, the Board may complete appellate review of this 
claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the pendency of these claims, and 
the RO has obtained all available evidence identified by the 
veteran.

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original 


jurisdiction (AOJ) decision on a claim for VA benefits, or 
that an essentially equivalent notification was provided.  

In this case, the veteran was advised of VA's duties to 
assist him, and of other provisions of the VCAA generally, in 
the Board's May 2001 Remand and in letters and statements and 
supplemental statements of the case issued since that Remand.  
While all of the notifications regarding the VCAA have, of 
course, been issued to the veteran after the initial AOJ 
adjudications in this case, since the veteran filed the 
claims at issue several years prior to enactment of the VCAA, 
nevertheless, the veteran has been advised of the provisions 
of the VCAA, including the complete text of 38 C.F.R. 
§ 3.159, and of all applicable regulations, including 
revisions of regulations occurring during the pendency of the 
appeal.

The notices provided to the veteran clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claims.  The 
notifications to the veteran have clearly advised him that he 
could identify or submit any relevant evidence, and notified 
him what evidence VA would attempt to obtain or had obtained 
on his behalf, what evidence he would have to obtain, and 
what his responsibilities were in developing his claims.  

Here, the Board finds that the timing of the VCAA notice, as 
well as the content of the VCAA notice, complied with the 
requirements of the VCAA to the maximum extent possible, 
considering that the veteran's claims, as noted above, were 
submitted several years prior to enactment of the VCAA.  If 
there was any defect with respect to the timing or content of 
the VCAA notices, that defect was harmless error.  The 
content as well as the timing of the notices provided fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and 


evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, in 
both October 2003 and in January 2004.  The Board finds 
that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's numerous claims on the merits.  



A. Claims for increased evaluations

Applicable laws and regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, a rating following an initial 
grant of service connection may include consideration of an 
initial rating which assigns "separate [staged] ratings . . . 
for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes 
that several of the evaluations on appeal follow initial 
grants of service connection.

Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).



1.  Claim for evaluation in excess of 30 percent for 
residuals of left ulnar fracture 

Historically, the veteran's service medical records reflect 
that he suffered a fracture of the left ulna, and service 
connection was granted for ulnar nerve entrapment, with a 10 
percent disability evaluation, effective in 1969.  In 
November 1995, the veteran underwent left elbow submuscular 
anterior ulnar nerve transposition, with ulnar nerve 
neurolysis and with excision of a medial epicondylar ossicle, 
and an increased evaluation to 30 percent for the residuals 
of fracture of the left ulna and left ulnar nerve 
transposition was granted, effective in January 1996.  By a 
Board decision issued in July 1998, the 30 percent evaluation 
in effect for postoperative residuals of left ulnar fracture 
with left ulnar nerve transposition was upheld.  

A September 2002 occupational therapy evaluation discloses 
that the veteran was unable to button trousers and had 
difficulty bathing.  Extension of the wrist was normal, but 
flexion was limited to 10 degrees, with 20 degrees identified 
as the normal range for that motion.  

The veteran had grip strength of 121 pounds in the right 
hand, compared to a normal of 89.7 pounds.  Grip strength in 
the left hand, in contrast, was 8 pounds, compared to a 
normal of 76.8.  He had no resistance on muscle testing in 
the left upper extremity.  He had minimal flexion of the left 
hand, compared to normal flexion, the ability to make a fist.  
He had minimal motion on extension, and was able to oppose 
the thumb with only the index finger.  

VA examination conducted in October 2002 disclosed 80 degrees 
of supination of the left forearm, with strength of 1/5, 
pronation of 70 degrees with strength of 1/5, no grip other 
than thumb and index pinch, for a grip strength of 2/5 in the 
left hand, and positive Fremont's sign, which the examiner 
stated indicated weakness of the ulnar-innervated muscles of 
the thumb.  There was slight atrophy of the first dorsal 
interosseous muscle and very slight atrophy of the hypothenar 
eminence.  There was no sensation to pinprick over the ulnar 
nerve distribution of the left hand.  The examiner concluded 
that weakness of the left upper extremity was due to the left 
ulnar nerve dysfunction.  The examiner concluded that the 
veteran had lost the use of the left hand due to his service-
connected disability.  

In a June 2003 addendum to the October 2003 VA examination 
report, the examiner noted that, although the veteran had 
essentially no function of the ulnar nerve, he retained 
function of the median nerve, and thus had pinch sensation of 
the thumb and index finger, which was more function than the 
veteran wound have with a prosthesis.  The examiner provided 
an opinion that the veteran had lost 80 percent of the 
function of the left hand.  

A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  Id.  A maximum 
evaluation of 50 percent is warranted for complete paralysis 
of the ulnar nerve of the minor (non-dominant) upper 
extremity.  Since the veteran in this case is right-hand 
dominant, his disability of the left hand is rated as 
impairment of the minor upper extremity.

The medical evidence does not disclose that the veteran has 
flexor contraction of the ring and little fingers.  
Nevertheless, the medical evidence establishes that the 
veteran has essentially complete loss of motor and sensory 
function of the ulnar nerve in the left hand.  The veteran 
retains only that use of the left hand that is supplied by 
the median nerve.  Although the veteran does not have the 
visible sign of complete paralysis in the area supplied by 
the ulnar nerve, nevertheless, such paralysis is present, as 
the veteran has no motor function, either on flexion or 
extension, of muscles innervated by the ulnar nerve.  The 
evidence is at least in equipoise to warrant a 50 percent 
evaluation, the maximum schedular evaluation, for impairment 
of the ulnar nerve, and the Board, therefore, grants a 50 
percent evaluation herein,

Having assigned a 50 percent evaluation under DC 8516, the 
Board must consider whether an evaluation in excess of 50 
percent is warranted under any other applicable diagnostic 
code or regulation.  The Board is unable to find any other 
diagnostic code which would warrant an evaluation in excess 
of 50 percent for impairment of the ulnar innervation of the 
hand.  The veteran has not specifically raised a claim for an 
extraschedular evaluation in excess of 50 percent for 
impairment of the left hand.  However, the veteran contends 
that he is entitled to SMC.  To the extent that the veteran's 
claim of entitlement to special monthly compensation (SMC) is 
a claim for an extraschedular evaluation for loss of use of 
the hand, that claim is addressed separately, below.  

The medical evidence establishes that the extent of the loss 
of use of the veteran's left hand impairs his ability to 
work.  The veteran has been awarded a total schedular 
evaluation based on individual unemployability due to his 
service-connected disabilities (TDIU).  There is no evidence 
that there is any disability factor which presents an 
exceptional or unusual disability picture other than those 
factors already addressed in the grant of TDIU.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). 

2.  Claim for a compensable initial evaluation for bilateral 
hearing loss

The veteran's most recent VA audiologic examination was 
conducted in November 2002.  The pure tone thresholds in the 
right ear were 60 decibels at 500 Hertz, 55 decibels at 1000 
Hertz, 55 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, 
and 85 decibels at 4000 Hertz, for a 4-frequency average loss 
of 66 decibels.  Speech recognition, using the Maryland CNC 
test, was 80 percent in the right ear.

In the left ear, pure tone thresholds were 25 decibels at 500 
Hertz, 30 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 
65 decibels at 3000 Hertz, and 65 decibels at 4000 Hertz, for 
a 4-frequency average of 49 decibels.  Speech recognition, 
using the Maryland CNC test, was 92 percent in the left ear.

The Board notes that prior audiologic examination, conducted 
in June 1999, was less favorable to the veteran than the most 
recent audiologic examination.  The June 1999 audiologic 
examination disclosed a four-frequency hearing loss on the 
right of 59 and on the left of 33, and speech recognition of 
92 percent in the right ear and 96 percent in the left.  
Because the results most favorable to the veteran are those 
at the 2002 VA examination, the discussion below addresses 
primarily the more favorable findings.  

The Board notes that, after the veteran submitted the claim 
underlying this appeal in 1997, effective June 10, 1999, 
regulations applicable to hearing loss were revised.  63 Fed. 
Reg. 25,206 (May 11, 1999).  However, the numerical standards 
by which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.  Thus, the revision of the 
regulations results in no change in the evaluation of the 
veteran's hearing loss.  

The criteria for evaluating hearing impairment in effect 
prior to June 10, 1999, as well as the revised regulation 
applicable from that date, call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  Compare 38 C.F.R. § 4.85 
(1997) with 38 C.F.R. § 4.85 (2003).  These results are then 
charted on Table VI and Table VII, 38 C.F.R. § 4.85, as set 
out in the Rating Schedule.  The Tables set out 11 auditory 
acuity levels, and each veteran's hearing loss is classified 
according to these levels.  In order to establish entitlement 
to an increased evaluation for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met. 

Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of 38 C.F.R. § 4.86, the version in 
effect prior to June 1999 only provided information regarding 
the fact that the evaluations derived from the Rating 
Schedule were intended to make proper allowance for 
improvement by hearing aids.  Currently, it addresses 
exceptional patterns of hearing loss.  The exceptional 
patterns addressed in that section are when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
In this case, the veteran's right ear hearing loss, although 
not his left ear hearing loss, falls into this exceptional 
pattern.  The numerical evaluation specified in 38 C.F.R. 
§ 4.86, using Table VIa, results in a less favorable result 
for the veteran and Table VIa has not been applied.

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, results in 
a determination under Tables VI and VII of 38 C.F.R. § 4.85 
that the veteran has a level VII hearing loss in the right 
ear, and a level I hearing loss in the left ear.  As a level 
I hearing loss in the better ear and a level VII hearing loss 
in the poorer ear is noncompensable, the evidence is against 
a compensable initial evaluation during any portion of the 
appeal period.  

There is no evidence which favors a compensable evaluation 
for hearing loss disability, and the evidence is not in 
equipoise to warrant a more favorable result based on 
resolution of reasonable doubt.  38 U.S.C.A. § 5107(b).  The 
veteran's appeal for a compensable evaluation for service-
connected hearing loss must be denied.

3.  Claim for a compensable rating for residuals, fracture, 
left zygoma

The examiner who conducted dental examination in November 
2002 concluded that the veteran had a well-healed zygomatic 
fracture with no residual impediment.  The examiner noted 
that there was a slight depression of the fracture.  There 
was paresthesia of the left inferior alveolar or mental nerve 
secondary to the fracture of the veteran's mandible or 
secondary to the reduction of the mandible fracture.  For 
information only, and not for purposes of reliance thereon, 
the Board notes that the zygoma is the bone of the check, 
which articulates with the frontal bone, the maxilla, the 
temporal bone, and the sphenoid bone.  Dorland's Illustrated 
Medical Dictionary 1195 (27th ed. 1988).

While the veteran has a residual nerve impairment of the 
face, that impairment is not medically attributable to the 
zygomatic fracture.  Rather, the impairment is attributable 
to the veteran's service-connected mandibular fracture, and 
cannot serve as a basis for assigning a compensable 
evaluation for the service-connected fracture of the zygoma, 
since a separate grant of service connection, under a 
separate diagnostic code, with a separate evaluation under 
that diagnostic code, has been assigned for a mandibular 
fracture.  

Although the veteran has submitted numerous, lengthy 
statements regarding the disabilities resulting from the 
injuries he incurred in service, he has not indicated that 
the fracture of the left zygoma causes any symptom, residual, 
or disfigurement.  The veteran has indicated that he believes 
he has dental disorders due to his service-connected 
injuries, but there is no medical evidence that any of the 
dental problems the veteran has described are attributable to 
the healed fracture of the zygoma (cheekbone).  

The preponderance of the medical evidence establishes that 
there are no compensable residuals of a fracture of the left 
zygoma.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result.  The claim must be denied.  

4.  Claim for SMC for loss of use of the left hand

The veteran contends that he is entitled to SMC because he 
has essentially lost the use of the left hand.  SMC is 
authorized for loss of use of one hand due to service-
connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(2).  Loss of use of one hand is defined as 
impairment such that the actual remaining function of the 
hand is no more than would be equally well served by an 
amputation stump and a suitable prosthetic appliance.  38 
C.F.R. § 4.63.

The veteran underwent evaluation of left upper extremity 
weakness in September 2002.  Grip strength in the left hand, 
in contrast, was 8 pounds, compared to a normal of 76.8 
pounds.  He had no resistance on muscle testing in the left 
upper extremity.  He had minimal flexion of the left hand, 
compared to normal flexion, the ability to make a fist.  He 
had minimal motion on extension, and was able to oppose the 
thumb with only the index finger.

The examiner who conducted in VA examination in November 2002 
noted the veteran's history of left ulnar nerve entrapment 
secondary to a closed fracture of the left ulna.  Eventually, 
an anterior ulnar nerve transposition was required.  
Postoperatively, the veteran had severe sensitivity in the 
ulnar nerve.  Ulnar neurolysis was performed.  There was a 
history of weakness of intrinsic musculature and weakness of 
the first dorsal interosseous muscle, but without overt 
atrophy.  There was profound ulnar nerve dysfunction on nerve 
conduction examination.  

The veteran reported that his left arm was "almost useless".  
He complained that pain in his left arm had been getting 
worse over the past two years.  He was able to use only his 
thumb and index finger.  He stated that he took several pain 
pills daily because of his left arm pain.  The examiner 
concluded that the veteran had limited motion, limited grip, 
limited strength, and functional disability of the left upper 
extremity.  The examiner concluded that the veteran had loss 
of use of the left hand.

In a June 2003 addendum to the October 2003 VA examination 
report, the examiner noted that, although the veteran had 
essentially no function of the ulnar nerve, he retained 
function of the median nerve, and thus had pinch sensation of 
the thumb and index finger, which was more function than the 
veteran wound have with a prosthesis.  The examiner provided 
an opinion that the veteran had lost 80 percent of the 
function of the left hand.  

The medical evidence establishes that the veteran retains and 
has more function than would be obtained by a below-elbow 
amputation and prosthesis.  As comparison to the extent of 
function which might be expected following amputation is the 
criterion for determination as to whether there is loss of 
use of an extremity, the medical evidence establishes that 
the veteran does not meet the medical criterion for loss of 
use of the left hand.  

The Board notes that the evidence does establish that the 
veteran has lost approximately 80 percent of the use of the 
left hand, but that impairment has already been compensated 
under the 50 percent evaluation assigned for complete 
paralysis of the left ulnar nerve and through the award of a 
total disability evaluation based on individual 
unemployability (TDIU).  

The actual remaining function of the hand is more than would 
be provided by an amputation stump and suitable prosthesis.  
Thus, the veteran is not entitled to SMC for the loss of use 
of the left hand at the rate prescribed by 38 U.S.C.A. § 
1114(k).  The claim for SMC must be denied.  

5.	Claim for effective date prior to December 4, 1995 for 
award of TDIU

The veteran contends that he should be awarded TDIU benefits 
prior to December 4, 1995, because he has been 100 percent 
disabled from the time of his first post-service VA 
evaluation and treatment in 1969.  

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o).  According to 38 C.F.R. § 3.400(o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service- 
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  If there is only one 
such disability, it shall be ratable at 60 percent or more. 
If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

Historically, the veteran was granted service connection for 
numerous injuries at the time of a December 1969 rating 
decision, but most of those disabilities were evaluated as 
noncompensable, and a 20 percent combined disability 
evaluation was assigned.  Thus, as the veteran did not meet 
the schedular criteria for TDIU, the clinical evidence did 
not reasonably raise a claim for TDIU.  As the veteran did 
not specifically claim that he was unemployable, no claim for 
TDIU was pending after the December 1969 rating decision.  

The evidence of record reflects that the veteran was, in 
fact, gainfully employed as a plumber for may years.  The 
Social Security Administration records reflect that the 
veteran was employed until 1993, and that the immediate basis 
for the veteran's unemployability at that time was related to 
an injury at work which caused neck and back disorders.  

The veteran did not submit a claim for increased evaluations 
for his service-connected disabilities until December 1995.  
In fact, in an August 1994 statement, the last communication 
received by VA prior to the December 4, 1995 claim, the 
veteran stated that he wanted to confirm that he had not 
sustained neck and back injuries while in service, as he 
suspected that the workers' compensation insurance would 
attempt to contend that the neck and back injuries he had 
sustained at work had been previously incurred in service.  
The veteran's August 1994 correspondence, while it suggests 
that the veteran is unemployed, quite clearly reflects that 
the veteran's disability was due to injuries sustained at 
work, and was not due to service-connected disabilities.  The 
Board finds, as a matter of fact, that no claim for increased 
evaluations for service-connected disabilities or a claim for 
TDIU was reasonably raised by that communication.  

The claim for TDIU which underlies this appeal was received 
by the RO on December 4, 1995, and no claim, formal or 
informal, for increased evaluations or for service connection 
for PTSD or any other disorder was open or pending at the 
time of the receipt of the December 4, 1995 claim.  

There was no formal claim for TDIU prior to December 4, 1995, 
and no claim for TDIU may reasonably be inferred from any 
statement from the veteran or from the clinical evidence of 
record prior to December 4, 1995.  The claim for an effective 
date prior to December 4, 1995 for TDIU must be denied.  


ORDER

An increased, 50 percent evaluation for postoperative 
residuals of left (non-dominant) ulna fracture with ulnar 
nerve transposition is granted, subject to laws and 
regulations governing the effective date of an award of 
monetary compensation.

The appeal for an increased (compensable) initial evaluation 
for bilateral defective hearing is denied.  

The appeal for a compensable rating for residuals of left 
zygomatic fracture is denied.

The appeal for SMC based on the loss of use of the left hand 
is denied.

The appeal for an effective date prior to December 4, 1995 
for an award of TDIU is denied.


REMAND

As noted above, the veteran's contentions that he is entitled 
to higher evaluations for his service-connected scars raise 
issues of entitlement to separate ratings for separate 
disabilities resulting from those scars.  The factual medical 
evidence necessary to determine whether the veteran has 
symptomatology warranting additional separate, compensable 
evaluations for specific scar areas is not clear, especially 
as to the descriptions of scarring on the forearms and hands 
and regarding the laceration scar of the right thigh.  In 
particular, it is not clear whether the scarring of the 
forearms is manifested by one large and continuous scar or 
whether there are several scars which are in the same general 
area in the forearm but non-continuous.  It is not clear 
whether the laceration scar of the right thigh has been 
evaluated to determine whether there is muscle damage, and, 
if so, whether the pain the veteran complains of is pain and 
tenderness of the scar, pain related to muscle damage, or 
pain due to both the scar and underlying muscle damage.

The Board notes, in this regard, that the veteran is entitled 
to a separate, compensable, evaluation for each tender or 
painful scar, even if one tender or painful scar is located 
near another tender or painful scar on the same forearm or 
hand.  See 38 C.F.R. § 4.118, DCs 7802-7805.  The clinical 
evidence describing the scars of the left forearm and hand 
does not indicate whether there is tenderness or pain of one 
or more scars of the forearm and whether or not there is any 
compensable factor associated with scarring on the hand.  

Similarly, more specific description is required as to 
whether scarring on the right forearm and hand is continuous 
or whether there are separate scars, and, if there are 
separate scars, on the forearm and hand, whether there are 
compensable symptoms at each scar area or not.

The record also reflects that the veteran intended to seek a 
separate, compensable evaluation for any burn scars for which 
separate compensable evaluations are not in effect.  While 
separate, compensable evaluations are in effect for certain 
burn scars, such as the burn scars on the left forearm and 
hand, the veteran contends that he was burned over large 
portions of his body.  It is not clear whether the criteria 
of DC 7801 and 7802, which provide criteria for evaluation of 
scars based on size, have been considered.  The VBA AMC must 
consider whether the veteran is entitled to a compensable 
rating for the scar of the left thigh, either separately or 
together with other scars on the left leg, or whether any 
diagnostic code provides for a compensable evaluation on any 
other basis.  See DCs 7801, 7802.

The question as to whether the veteran has raised a claim of 
muscle disability due to a burn scar of the left thigh or a 
laceration scar of the right thigh is REFERRED for 
clarification with the veteran as to whether he has raised a 
contention that there is muscle injury, and, if so, the 
status of those contentions should be clarified.  

The descriptions of the scars do not clearly reflect, for 
each separate scar or general area affected by a scar or 
scars, whether there is additional neurological injury or 
muscle injury symptomatology which may be separately 
evaluated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(separate ratings resulting from a disability may be assigned 
if symptomatology rated under one diagnostic code is not 
duplicative or overlapping with symptomatology rated under a 
separate diagnostic code).  In particular, the evidence 
raises some question as to whether there is possible muscle 
injury associated with certain scars, such as the laceration 
scar on the veteran's right thigh.  Further development of 
the medical evidence is required.

The Board notes that drawings or photographs which clearly 
identify the scar areas would be of assistance in determining 
whether the examination reports are complete for rating 
purposes.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether any changes in the 
law or interpretation of the VCAA issued after this Board 
decision require additional action under the VCAA.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following: 

1.  Notify the veteran again of the laws 
and regulations governing his claims, 
including providing the veteran with each 
diagnostic code under which scar 
disability might be evaluated, including 
criteria for evaluation of skin 
disability, neurologic disability, and 
muscle disability, and the requirement as 
to total area required for a compensable 
evaluation for burn scars under 
Diagnostic Codes 7800 to 7803, together 
with the notes to those Codes explaining 
when areas may be considered together to 
warrant a 10 percent evaluation and when 
consideration of total area is not 
available.  Provide laws and regulations 
governing claims of CUE and explain how 
the veteran may substantiate his CUE 
claims.  

Explain what information and evidence is 
required to substantiate his claims, 
including which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify any 
records or alternative evidence of any 
sort that might substantiate his claims 
for increased evaluations for his 
service-connected scars.  

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claims, and 
of the relevant provisions of the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701(b), 117 Stat. 2651, 
2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

Notify the veteran of the provisions of 
38 C.F.R. § 3.655, and the consequences 
of failure to report for VA examination.  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be provided a SOC 
addressing his disagreement as to the 
denial of the claim of CUE in the 
December 1969 rating decision.  The SOC 
should specifically advise the veteran 
that he must submit a substantive appeal 
if he wishes to continue to pursue the 
claim, and advise the veteran of the 
period during which he may timely submit 
a substantive appeal, including when the 
period for timely appeal would expire.  
The claim should not thereafter be 
returned to the Board for further 
appellate processing unless the veteran 
has filed a timely substantive appeal as 
to the issue after he is provided a SOC.

3.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility or provider at which he has been 
treated for a service-connected scar or 
scar residuals, including pain, loss of 
motion, or the like.  

Clinical records from each treating 
facility or provider identified, and 
current clinical records from the Chicago 
VA Medical Center from July 2003 to the 
present should be obtained.

4.  The veteran should be afforded VA 
examination of each scar, including each 
scar on the right thigh, left thigh, 
right lower leg, left lower leg, right 
forearm, right hand, left forearm, and 
left hand, as necessary to determine, as 
to each separate scar, considered 
separately, even if located near another 
but non-continuous scar in the same 
general area, the size of the scar and 
whether the scar is (1)(a) tender or, (b) 
painful; or, (2) whether there is any 
nerve injury or residual associated with 
the scar, such as numbness or other 
sensory abnormality or loss of muscle 
innervation;  or (3) whether there is 
muscle damage.   

The claims file must be made available to 
the examiner in connection with the 
examination and pertinent documents 
therein reviewed.  Any testing deemed 
necessary should be conducted.  In 
particular, the examiner is asked to 
provide a drawing which references where 
each scar is located, with an indication 
of the size of each separate scar on the 
drawing for reference with the 
description of the scar.  Color 
photographs to accompany the descriptions 
of the scars in the examination report 
and drawing should be obtained.

5.  The veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claims, and may result in their denial.  
38 C.F.R. § 3.655 (2003).

6.  After the development requested above 
has been completed, the veteran's claims 
folders should be reviewed to ensure that 
all of the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

7.  After all necessary development 
described above has been conducted, each 
issue for which an appeal has been 
perfected should be readjudicated.  If 
any claim is not resolved to the 
veteran's satisfaction, he and his 
representative should be provided a SSOC 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



